—Order, Supreme Court, Bronx County (George Esposito, J.), entered on or about July 31, 2001, granting petitioner law guardian’s application for a writ of habeas corpus ordering the release of George T., a pre-trial detainee in a juvenile delinquency proceeding in Bronx Family Court, unanimously reversed, on the law and the facts, without costs, the writ denied and the proceeding dismissed. Appeal from order, same court and Justice, entered on or about August 3, 2001, denying the presentment agency’s motion to renew and reargue, unanimously dismissed, without costs, as academic.
Petitioner seeks to challenge George T.’s pre-trial detention as violating his right to a speedy fact-finding hearing under Family Court Act § 340.1. However, in view of the delays caused by his own pre-trial motion practice, the necessity of concluding the ongoing Mapp/Dunaway hearing before starting the fact-finding hearing, and the good cause upon which adjournments were predicated, we conclude that his statutory rights were not violated (see, Matter of Willie E., 88 NY2d 205, 209-210; Matter of Robert S., 259 AD2d 339) and this record provides no basis for habeas corpus relief. Concur — Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.